Citation Nr: 1455884	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for dysarthria.

2.  Entitlement to an initial compensable rating for dysphagia.

3.  Entitlement to an initial compensable rating for a head tremor.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son
ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to March 1974.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO granted compensation under 38 U.S.C.A. § 1151 for dysarthria, dysphagia, and a head tremor due to a methicillin-resistant staphylococcus aureus (MRSA) contracted during treatment at a VA medical facility.  The RO assigned initial noncompensable ratings for each disability, effective August 6, 2009, but denied entitlement to TDIU.  

In June 2014, the appellant and her son testified at a hearing at the RO before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as her Virtual VA and VBMS folders.  Except for the transcript of her June 2014 Board hearing, the records in the appellant's electronic VA folders are currently duplicative of the information contained in the paper claims folder.  

The Board finds that the record raises a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a cognitive disorder/brain damage due to a methicillin-resistant staphylococcus aureus (MRSA) contracted during treatment at a VA medical facility.  See e.g. March 2008 VA clinical record containing diagnosis of cognitive disorder secondary to MRSA infection; see also December 2009 VA correspondence acknowledging claim for compensation under section 1151 for brain damage.  A review of the record indicates that this claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an initial evaluation in excess of dysarthria, an initial evaluation in excess of 30 percent for dysphagia, an initial compensable rating for a head tremor, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the period on appeal, the appellant's dysarthria has produced slow, slurred and garbled speech, symptomatology which more nearly approximates marked speech impairment

2.  Throughout the period on appeal, the appellant's dysphagia has produced symptomatology which more nearly approximates moderate esophageal stricture, including difficulty swallowing warm liquids and solid food.  



CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for dysarthria have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); § 4.114, Diagnostic Code 7202 (2014).

2.  The criteria for an initial 30 percent rating for dysphagia have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.

With respect to the duty to notify, the matters at issue in this decision stem from an appeal of an initial disability rating assigned following an award of compensation under 38 U.S.C.A. § 1151.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, once a decision awarding compensation and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Kilpatrick v. Principi, 16 Vet. App. 1, 5 (2002) (holding that an award of compensation pursuant to section 1151 is treated as if the claimant were service-connected).  The Board further notes that the record does not show, nor does the appellant and her representative contend, that there are any notification deficiencies which have resulted in prejudice to her.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).  

With respect to the duty to assist, the Board finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The service treatment records are on file, as are all available and relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2014).  The appellant has not argued otherwise.

The appellant has also been afforded a VA medical examination in connection with the claims adjudicated in this decision. 38 C.F.R. § 3.159(c) (4)(2014).  The Board finds that the examination report, together with the appellant's lay testimony and the clinical evidence, contains the necessary findings upon which to decide these issues.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  

The Board observes that the appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the severity of the disorders discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claims and the appellant, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

VA must consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Dysarthria

The RO has awarded compensation under 38 U.S.C.A. § 1151 for dysarthria, effective August 6, 2009, the date of receipt of the appellant's claim.  The appellant has appealed the initial noncompensable rating assigned, arguing that the severity of her dysarthria warrants a higher rating.  

The RO has rated the appellant's dysarthria by analogy to loss of the tongue, pursuant to the rating criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 7202 (2014).  

Under Diagnostic Code 7202, a 30 percent rating is assigned for loss of all or part of the tongue that results in a marked speech impairment.  A 50 percent rating is assigned for the loss of one-half or more of the tongue.  A 100 percent rating is assigned for loss of the tongue that results in an inability to communicate by speech.

In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2014).  

Applying these criteria to the facts of this case, and affording the appellant the benefit of the doubt, the Board finds that an initial 30 percent disability rating is warranted for the appellant's service-connected dysarthria based on her marked speech impairment.  38 C.F.R. § 4.114, Diagnostic Code 7202 (2014).  

As a preliminary matter, the Board notes that the word "marked" is not defined in VA's Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  The Board observes that "marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  See Webster's New World Dictionary 828 (1988).

The record in this case includes VA clinical records containing multiple diagnoses of dysarthria secondary to a MRSA infection.  The appellant's speech is repeatedly described in these clinical records as "garbled" and "labored."  See e.g. VA clinical records dated January, February, March and September 2011.  Her speech has also been described by her treatment providers as "slow" and "slurred."  See e.g. VA clinical record of December 2010, July 2009 note from appellant's primary care provider.  The Board also notes that the appellant provided testimony before the undersigned in June 2014, and her speech was impaired.  

The Board finds that the record clearly reflects that the appellant's speech is impaired.  The appellant has further described the extent of this impairment as significant, to the point that it causes her social anxiety.  The Board finds that the appellant's testimony regarding the severity of her speech impairment is credible and further confirmed by the undersigned's observations at the June 2014 hearing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the foregoing reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that her dysarthria produces symptomatology which more nearly approximates a marked speech impairment, warranting an initial 30 percent rating.  However, as discussed below, the Board is remanding the issue of entitlement to an initial evaluation in excess of 30 percent for dysarthria for further development.  


Dysphagia

The RO has also awarded compensation under 38 U.S.C.A. § 1151 for dysphagia, effective August 6, 2009, the date of receipt of the appellant's claim.  The appellant has appealed the initial rating noncompensable rating assigned, arguing that the severity of her dysphagia warrants a higher rating.  

The RO has rated the appellant's dysphagia by analogy to esophageal stricture, pursuant to the rating criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 7203 (2014).  

Under Diagnostic Code 7203, moderate esophageal stricture warrants a 30 percent rating.  When the esophageal stricture is severe, permitting liquids only, a 50 percent rating is assigned.  When the esophageal stricture permits the passage of liquids only and produces a marked impairment of general health, an 80 percent rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7203 (2014). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

Applying these criteria to the facts of this case, and affording the appellant the benefit of the doubt, the Board finds that an initial 30 percent disability rating is warranted for the appellant's service-connected dysphagia, based on her difficulty swallowing.  38 C.F.R. § 4.114, Diagnostic Code 7202 (2014).  

The appellant's complaints of dysphagia are credible.  She reports difficulty swallowing, particularly when drinks are warm.  The clinical evidence further corroborates her reported symptomatology.  For example, a barium swallow test performed in April 2009 showed a normal swallowing mechanism, although there was abnormal esophageal motility with diminished propagation of the primary peristalsis, prolonged retention of barium in the esophagus, and a mild spasm of the distal one third of the esophagus, corresponding to the appellant's subjective symptoms.  Affording the appellant the benefit of the doubt, therefore, the Board finds that the record is sufficient to establish that the appellant's dysphagia is productive of symptoms which more nearly approximate moderate esophageal stricture, warranting an initial 30 percent disability rating under Diagnostic Code 7202.  However, as discussed below, the Board is remanding the issue of entitlement to an initial evaluation in excess of 30 percent for dysphagia for further development.  



ORDER

Entitlement to an initial 30 percent rating for dysarthria is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial 30 percent rating for dysphagia is granted, subject to the law and regulations governing the payment of monetary benefits.





REMAND

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  After reviewing the available record, the Board finds that additional evidentiary development is necessary prior to further appellate consideration.

VA's duty to assist includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including VA and the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2014).  

The record indicates that the appellant was awarded Social Security disability benefits in October 2009 as she was unable to work due to her MRSA-related disabilities.  See e.g. February 2010 statement from appellant; see also June 2014 Board hearing transcript at page 28.  

Additionally, in a September 2010 statement, the appellant indicated that a VA vocational rehabilitation counselor had determined that employment retraining was not feasible for her as she would not be able to work due to her head tremors, dysarthria, and dysphagia.  

The Board finds that VA is required to undertake the necessary efforts to obtain the appellant's VA vocational rehabilitation records and her records from SSA, as they appear relevant to her claims.  McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

VA's duty to assist also includes obtaining a VA medical examination or opinion when one is necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4) (2014).  After reviewing the record, the Board finds that VA medical examinations are necessary with respect to the claims of entitlement to an initial compensable rating for a head tremor and TDIU.  

Finally, as set forth in the Introduction portion of this decision, the record on appeal indicates that there is a pending claim for compensation under 38 U.S.C.A. § 1151 for cognitive disorder/brain damage due to a methicillin-resistant staphylococcus aureus (MRSA) contracted during treatment at a VA medical facility.  As resolution of this pending claim may have an impact on the appellant's claim for TDIU, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claim for TDIU should be held in abeyance, pending adjudication of her pending claim for compensation under 38 U.S.C.A. § 1151 for a cognitive disorder/brain damage.  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking the appropriate notice and development actions, the AOJ should adjudicate the appellant's claim for compensation pursuant to 38 U.S.C.A. § 1151 for a cognitive disorder/brain damage due to a MRSA infection contracted during treatment at a VA medical facility.  

2.  The AOJ should ensure that relevant VA clinical records for the period from January 2013 to the present are secured and associated with the record on appeal.  

3.  The AOJ should obtain copies of the appellant's VA vocational rehabilitation records and associate them with the record on appeal.  

4.  The AOJ should contact the Social Security Administration and request copies of records in their possession pertaining to the appellant's application for disability benefits, to include a copy of any decision rendered and the records upon which such a decision was based.  

5.  The appellant should be afforded a VA medical examination to determine the nature and severity of her service-connected head tremor.  The appellant's claims folder, as well as access to any additional records contained in the appellant's Virtual VA and VBMS files, should be provided to the examiner for review in connection with the examination.  After reviewing the record and examining the appellant, the examiner should provide an opinion as to the severity of the appellant's head tremor, characterizing it as mild, moderate, or severe, as appropriate.  A complete rationale must be provided for all opinions rendered.

6.  The appellant should be afforded a VA medical examination to determine whether the combined effects of all of her service-connected disabilities preclude her from obtaining or maintaining substantial gainful employment.  The appellant's claims folder, as well as access to any additional records contained in the appellant's Virtual VA and VBMS files, should be provided to the examiner for review in connection with the examination.

The examiner should review the entire record and discuss the functional impairment caused solely by the Veteran's service-connected disabilities.  He or she should also address the combined effect of those disabilities.

A complete rationale must be provided for all opinions rendered.

7.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought remain denied, the AOJ must provide the appellant and her representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


